798 F.2d 469
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra A. Johnson JORDAN, Plaintiff-Appellant,v.Thomas P. LAWRENCE, II, in his Official Capacity asExecutive Director of Tennessee HousingDevelopment Agency, and SouthernServices, Inc., Defendants-Appellees.
No. 85-5975.
United States Court of Appeals, Sixth Circuit.
June 11, 1986.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the defendants' motions to dismiss the appeal moot on the basis that plaintiff's rent has been adjusted and that she has moved out of Section 8 housing.  Plaintiff has filed a response.


2
This case was initiated after plaintiff was denied a Section 8 housing subsidy increase after she lost her job for failure to report or call her employer for three consecutive days.  In her complaint, she sought among other things to have her rent adjusted.  The district court granted summary judgment and plaintiff appealed.


3
A case is considered moot if 1) there is reasonable expectation that the alleged violation will recur and 2) interim relief or events have completely and irrevocably eradicated the effects of the alleged violation.  County of Los Angeles v. Davis, 440 U.S. 625 (1979).  It is apparent to this Court that both conditions have been satisfied and the appeal is moot.  Moot questions are not decided by the Court.  Hall v. Beals, 396 U.S. 45 (1969);  In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470 (6th Cir.1983).


4
It is ORDERED that the motions to dismiss be granted, the decision of the district court vacated and the case remanded to the district court for dismissal of the action as moot.